Citation Nr: 1207549	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  03-02 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disorder.


2.  Entitlement to service connection for headaches.   

3.  Entitlement to a compensable rating for tinea pedis.

4. Entitlement to increase in the ratings for posttraumatic stress disorder (PTSD) (currently assigned "staged" ratings of 10 percent prior to September 8, 2009; 30 percent from September 8, 2009; and 50 percent from December 16, 2010).  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from June 1969 to June 1971.  The headache disorder issue is before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Chicago, Illinois RO.  In November 2003, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  In June 2004, the case was remanded for additional evidentiary development.  Thereafter, the claims file was transferred to (and is now in) the jurisdiction of the Jackson, Mississippi RO.  

This case was before the Board in April 2006 when the Board, in part, denied service connection for a headache disorder.  The Veteran appealed the denial of that claim to the United States Court of Appeals for Veterans Claims (Court), resulting in a Joint Motion for Remand (Joint Motion) by the parties.  By an October 2007 Order, the Court remanded this matter for compliance with the instructions in the Joint Motion.  In February 2008 the Board remanded the claim for further development. 

The PTSD and left knee claims are on appeal from an April 2008 rating decision of the Jackson, Mississippi RO which found new and material evidence had not been received to reopen the knee claim and granted service connection for PTSD, rated 10 percent, effective  November 21, 2006.  An October 2010 rating decision increased the PTSD rating to 30 percent from September 8, 2009, and a March 2011 rating decision again increased the rating, to 50 percent, effective December 16, 2010.

The tinea pedis claim is on appeal from a January 2009 rating decision which granted service connection and assigned a 0 percent rating.  

The issue of service connection for a skin disorder other than tinea pedis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of service connection for a left knee disorder on de novo review is being REMANDED to the VARO.  VA will notify the Veteran if further action on his part is required.
 

FINDINGS OF FACT

1. An April 2006 Board decision denied the Veteran service connection for a left knee disorder essentially on the basis that such disability was not shown.

2.  Evidence received since the April 2006 Board decision shows that the Veteran has left knee arthritis; relates to an unestablished fact necessary to substantiate the claim of service connection for a left knee disorder; and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has fleeting headaches that are not shown to be related to a head injury in service, or otherwise related to service.

4.  At no time during the appeal period is the Veteran's bilateral tinea pedis shown to have been manifested by exfoliation, exudation, or itching involving an exposed surface or extensive area or scars that are poorly nourished with repeated ulceration, tender and painful on objective demonstration, or productive of functional impairment; at no time since August 30, 2002 is it shown to have been manifested by involvement of 5 percent of the entire body (or exposed areas) or to have required intermittent systemic therapy, or to have been manifested by deep scarring, scars involving an area of 144 square inches or more, unstable scarring, or scars that are painful or limit function.

5.  Prior to September 8, 2009, the Veteran's PTSD is not shown to have been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events. 

6.  From September 8, 2009, and prior to December 16, 2010, the Veteran's PTSD is not shown to have been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

7.  From December 16, 2010, the Veteran's PTSD is not shown to have been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a left knee disorder may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

2.  Service connection for a headache disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

3.  A compensable rating for bilateral tinea pedis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.31, 4.118, Diagnostic Codes (Codes) 7800-7805 (as in effect prior to August 30, 2002, from that date, and from, October 23, 2008), Code 7806 (as in effect prior to, and from, August 30, 2002). 

4.  Ratings for PTSD in excess of 10 percent prior to September 8, 2009; in excess of 30 percent from September 8, 2009 to December 16, 2010; and/or in excess of 50 percent from December 16, 2010 are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.130, Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the headache claim, a June 2002 letter advised the Veteran of the information required of him to enable VA to obtain evidence in support of his claim, the assistance that VA would provide to obtain evidence and information in support of his claim, and the evidence that he should submit if he did not desire VA to obtain such evidence on his behalf.  A March 2008 letter advised the Veteran of how VA assigns disability ratings and effective dates.  While complete notice was not provided prior to the initial adjudication of the instant claim, a January 2009 supplemental statement of the case (SSOC) readjudicated this issue, curing any notice timing defect.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

While the March 2008 letter was incorrect in characterizing the headache claim as one to reopen, and incorrectly adjudicated it in the April 2008 rating decision, the January 2009 SSOC reopened the claim and addressed the case on the merits.  Further, an October 2010 properly addressed the claim on the merits.  Accordingly, the initial error in the process in this matter has been cured.

With respect to the new and material evidence (left knee) claim, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA in the matter.

With respect to the PTSD and tinea pedis increased rating claims, the appeals are from the rating decisions that granted service connection and assigned the initial disability ratings.  Therefore, statutory notice had served its purpose, and its application is no longer required.  The Veteran has received the generic-type notice required on the downstream issue of entitlement to a higher initial rating, including via the May 2011 SSOC.  He has not alleged that notice in this matter has been less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Regarding VA's duty to assist, service treatment records (STRs), service personnel records, VA treatment records, private treatment records, Social Security Administration (SSA) records, and VA examinations are associated with the record.  The Veteran has provided lay statements and private medical records and has testified before the undersigned.  All pertinent records, to the extent possible, have been secured.  The Board has also considered whether further VA examinations to secure medical opinions are necessary.  However, the 2008, 2009 and 2010 VA examinations which addressed PTSD and tinea pedis were adequate, as a medical history was taken, relevant records were reviewed, and opinions were provided.  With respect to the headache claim, a 2008 neurology examination and addendum were adequate as a medical history was taken, relevant records were reviewed, and opinions requested were provided with rationale.  VA's duties to notify and assist are met.

II.  General Legal Considerations

The Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. New and Material Evidence Claim: Left Knee Disorder 

Generally, a Board decision or RO rating decision denying a claim for VA benefits that is not appealed is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. §§ 7104, 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence already of record when the last final denial of the claim was made, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of reopening a claim, the credibility of newly received evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

An April 2006 Board decision denied the Veteran's claim of service connection for a left knee disorder based on findings that he did not have a current left knee disability.  That decision is final, and is the last final decision in this matter.  38 U.S.C.A. § 7104(b).

The evidence of record at the time of the April 2006 Board decision consisted of the Veteran's STRs (which do not show a diagnosis of, or treatment for, a left knee disorder); a July 2002 private medical record (which shows a diagnosis of patellofemoral pain syndrome, but clinical findings of only ankle pathology); a report of an October 2002 VA examination (when the Veteran reported left knee weakness and pain and the examiner concluded that X-rays of the knee were normal and that no left knee disorder was found); and the Veteran's reports that he injured his knee in combat service, jumping off a truck while firing a gun.  The Veteran also provided testimony at a hearing in 2003.
Evidence received since the April 2006 Board decision includes two undated private prescription forms for "glucosamine 1500 mg/day;" private treatment records dated from 2005 to 2009; VA treatment records; and SSA records.

A June 2007 private medical record notes a complaint of left knee pain (but no diagnosis of a knee disability).  May 2010 VA outpatient treatment records show the Veteran complained of left knee pain and reported a left knee injury in service.  X-rays of the left knee showed mild degenerative changes in the left knee; the impression was probable osteoarthritis (OA).

As the April 2006 Board decision denied the Veteran's claim, in part, because there was no clinical diagnosis of a left knee disorder and evidence received since includes confirmed (by X-ray) diagnoses of degenerative changes of the left knee, the additional evidence received addresses the basis for the prior denial, raises a reasonable possibility of substantiating the claim, and is new and material.  Accordingly, the Board finds that new and material evidence has been received, and that the claim of service connection for a left knee disorder may be reopened.

IV. Service Connection Claim: Headaches

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran contends that service connection for headaches is warranted because he was injured when a rod hit his head while he was in the field in Vietnam.  See November 2002 written statement.  He testified that he was hit in the head while in Cambodia when a stake sticking out of a truck (that was used for RPGs) knocked him down, and he was treated with a butterfly bandage.  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability; the appellant is still required to meet the evidentiary burden as to service connection, such as whether there is a current disability or whether there is a nexus to service.  Collette v. Brown, 82 F.3d 389, 392 (1996).

Because he engaged in combat with the enemy, as evidenced by the Combat Infantryman Badge he was awarded, and his alleged injury is consistent with such combat, the Board concedes that the Veteran sustained the head injury in service he describes.  Headaches are a symptom capable of lay observation (by the person experiencing them).  The Board finds no reason to question that the Veteran has the headaches he reports.  Consequently, what he must still show to establish service connection for headaches is that such disability is related to the combat injury in service.

In this regard, an October 2002 VA examination report concluded that the Veteran had occasional, mild tension headaches that were not due to service.  However, this opinion is conclusory in that it is not supported by explanation of rationale, and is therefore without probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  
The July 2008 report of a VA neurological examination (with September 2008 addendum) is highly probative evidence in this matter; it reflects a review of the entire record; discusses the Veteran's account of his head injury in service; provides conclusions supported by explanation of rationale; and (the addendum) is by a specialist, the assistant chief of neurology, Dr. M.J., who concludes that "the [Veteran's] fleeting headaches are less likely as not (less than 50/50 probability) caused by or a result of head trauma received while in Vietnam."  The examiner found a normal neurological examination with complaints of non-debilitating headaches lasting 1 to 2 minutes.  The examiner explains the negative nexus opinion thus:  "[i]t would be unusual for a traumatic head injury to cause such a brief duration episodic headache to persist for so many years."  Accordingly, the Board finds the conclusions of the 2008 examination report (and the neurologist's addendum opinion) to be the most probative and persuasive evidence regarding a nexus between the Veteran's headaches and his service.

With respect to his argument that his current headaches are related to service, while the Veteran can attest to factual matters of which he has first-hand knowledge, e.g., pain in the head (and that her sustained a head injury in service) he is not competent to establish by his own opinion that the current headaches are related to the remote injury.  That (whether an insidious process such as headaches is related to a specific incident of head trauma, in the absence of continuity of symptoms) is a complex medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed Cir. 2007)(Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Court.).  The record does not include evidence of continuity of symptoms, and the Veteran (who is a layperson, and does not allege any medical training) has not submitted any supporting medical opinion or treatise evidence.  Hence, his statements regarding the etiology of his headaches are not competent evidence.

The Board has considered the provisions of 38 U.S.C.A. § 5107(b).  However, the preponderance of the evidence is against a finding of a nexus between the Veteran's headaches and his service/head injury therein.  Therefore, the claim must be denied.

V.  Increased Rating Claims:  Tinea Pedis and PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.

In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating will be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

Where there is a question as to which of two ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A. Tinea Pedis

As an initial matter, the applicable Diagnostic Codes were revised twice during the pendency of this appeal.  The Veteran was advised of the changes in the October 2010 SSOC.  

The Veteran's bilateral tinea pedis is rated under Codes 7806-7813 (for dermatophytosis rated as dermatitis).  Those criteria were revised effective August 30, 2002, shortly after the Veteran initiated his claim.  The disability may also alternatively be rated under Codes 7800-7805 (for scars).  These criteria were revised effective August 30, 2002 and October 23, 2008.  The Veteran's claim was filed in April 2002; he is entitled to a rating under either the prior or any revised (from their effective date, if such are more favorable) criteria.  See VAOGCPREC 3-2000. 

Under the pre-August 30, 2002 Code 7806 criteria, a 0 percent rating is warranted for a slight impairment, if any, with exfoliation, exudation or itching, if on a non-exposed surface or involving a small area.  A 10 percent rating is warranted for exfoliation, exudation or itching involving an exposed surface or extensive area.  A 30 percent rating is assigned for exudation or constant itching, extensive lesions, or marked disfigurement.  A 50 percent [maximum schedular] rating is warranted for ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant conditions.  38 C.F.R. § 4.118 (as in effect prior to August 30, 2002).

The revised Code 7806 criteria (effective August 30, 2002) provide that a 10 percent rating for involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12- month period.  A 60 percent rating requires more than 40 percent of the entire body or more than 40 percent of exposed areas, affected, or; constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12- month period.  38 C.F.R. § 4.118 (effective August 30, 2002).

Under the pre-August 30, 2002 scars criteria (Codes 7803, 7804, 7805) a compensable evaluation for scars (other than burn scars or disfiguring scars of the head, face or neck) requires that they be poorly nourished, with repeated ulceration; that they be tender and painful on objective demonstration; or that they produce limitation of function of the body part that they affect.  38 C.F.R. § 4.118 (as in effect prior to August 30, 2002).

Under the criteria that came into effect August 30, 2002, a 10 percent rating is warranted for a scar (not on the head, face, or neck) when it is: a deep scar (one associated with underlying tissue damage) or one that causes limited motion, and involves an area or areas of 6 square inches (39 sq. cm.) or greater (Code 7801); a superficial scar that does not cause limited motion and involves an area or areas of 144 square inches (929 sq. cm.) or greater (Code 7802); a superficial, unstable (one where for any reason, there is frequent loss of covering of skin over the scar) scar (Code 7803); a superficial scar that is painful on examination (Code 7804). Under Code 7805 scars may also be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118 (as in effect prior to October 23, 2008).

Under the revised criteria effective October 23, 2008, a 10 percent rating is warranted for a scar (not on the head, face, or neck) when it is: a burn or other scar(s) that is deep and nonlinear involving an area of at least 6 square inches (39 sq. cm) (Code 7801); a burn or other scar(s) that is superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater (Code 7802); when there are one or two scars that are painful or unstable (Code 7804); or under an appropriate diagnostic code for limitation of function (Code 7805).  38 C.F.R. § 4.118 (effective October 23, 2008).

Considering initially the pre-August 30, 2002 Code 7806 criteria, based on VA examination in October 2002 which showed clean and normal skin of the feet; a July 2008 VA examination report which noted that the soles of the feet were normal in appearance with no scaling, vesiculation, or anything of that sort; scaling of the feet only noted on September 2009 VA examination; and no active lesions of tinea pedis on December 2010 VA examination, the Board finds that a compensable rating is not warranted.  The 2002, 2008, and 2010 VA examinations found no clinical signs of tinea pedis and the 2009 examination only noted scaling.  A July 2002 private treatment record only notes tinea pedis (but no clinical findings) and is therefore insufficient to support a compensable rating.  VA treatment records show tinea pedis is controlled (February 2011) and improved (October 2009, May 2010).  Private treatment records reflect tinea pedis is mild (July 2008); that he complained of itching feet (and the assessment was a rash) (January 2008).

The Veteran's bilateral tinea pedis does not involve an exposed surface (it is limited to the feet) or an extensive area.  The July 2008 examiner noted total body surface area involved was less than one-half of a percent of the body (0.5%).  The December 2010 examiner opined that at some point in the past the Veteran had approximately 4% body involvement (most of the feet) and 0% exposed area involvement.

Given these findings, at no point during the appeal did the tinea pedis more nearly approximate the criteria necessary for a compensable rating; the preponderance of the evidence shows no exudation or constant itching, extensive lesions, or marked disfigurement and no ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or exceptionally repugnant conditions.  Consequently, a compensable rating under the pre-August 30, 2002 Code 7806 is not warranted.  38 C.F.R. § 4.118 (as in effect prior to August 30, 2002).

Considering the Code 7806 criteria that came into effect August 30, 2002, the condition does not affect at least 5 percent of the entire body; the July 2008 examiner noted it affected less than one-half of a percent of the body (0.5%) and the December 2010 examiner opined that at some point in the past the Veteran had approximately 4% body involvement (most of the feet).  

The record shows that the Veteran has primarily been prescribed a cream, ketoconazole.  A 2010 examination report notes that he took lamisil pills for two weeks in 2002.  On 2009 examination he reported that he had not used oral medication for many years now.  Given the short length of time the Veteran took oral medications, the Board finds that a compensable rating under Code 7806 criteria in effect from August 30, 2002 is not warranted at any time during the appeal period.  He is not shown to have taken corticosteroids or other immunosuppressive drugs for his condition, and intermittent systemic therapy is not shown.  The 2010 VA examiner specifically noted that the Veteran's cream was "neither a corticosteroid [n]or an immunosuppressive" but instead was an "antifungal medication[]."  Consequently, a compensable rating under Code 7806 criteria in effect from August 30, 2002 is not warranted.  38 C.F.R. § 4.118.

Considering whether a compensable rating would be warranted if the disability was to be rated as scars, the Board finds that the pre-August 30, 2002 criteria for a compensable rating are not met, as the findings shown (of primarily clean and normal skin with no active lesions) do not satisfy those criteria.  At no time during the appeal are the feet shown to have been poorly nourished, with repeated ulceration; painful or tender on objective demonstration; or to have limited function.  Although the Veteran reported burning and stinging symptoms at the 2008 VA skin examination, his skin was found clear of tinea pedis at that time.  Consequently, a compensable rating under Codes 7803-7805 is not warranted.  38 C.F.R. § 4.118 (as in effect prior to August 30, 2002).

Under the pre-October 23, 2008 criteria, Code 7801 requires for a compensable rating involvement of an area or areas of 6 square inches (39 sq. cm.).  Code 7802 requires for a compensable rating involvement of an area or areas of 144 square inches (929 sq. cm.) or greater.  Involvement of such extent is not shown as tinea pedis is noted in the Veteran's clinical records to affect only portions of the soles of the feet, and much of the medical record (i.e., 2002, 2008, and 2010 VA examination reports) shows no involvement at all.  

Code 7803 requires [for a compensable rating] a scar that is unstable.  Such is not shown at any time during the pendency of the appeal.  Code 7804 requires a scar that is painful on examination.  The preponderance of the evidence is against a finding of a scar "painful on examination" at any time during the appeal.  For example, the only symptom noted on 2010 examination was itching.  And although the Veteran reported burning and stinging on 2008 VA skin examination, his skin was found to be clear of tinea pedis on clinical evaluation; therefore, his statement on that occasion is inadequate to support a finding of painful scar on examination.  Code 7805 provides for a scar rating based on associated limitation of function of the affected part; there was no finding of limitation of function due to a scar on examination.  Consequently, a compensable rating under pre October 23, 2008 Codes 7801-7805 is not warranted.  38 C.F.R. § 4.118.

Under the criteria that came into effect October 23, 2008, Code 7801 addresses deep and nonlinear scars and requires [for a compensable rating] that the area or areas affected exceed 6 square inches (39 sq. cm.).  Code 7802 requires that the area or areas affected exceed 144 square inches (929 sq. cm.).  Involvement of such extent is not shown.  Code 7804 requires a scar that is unstable or painful; such is not shown (as discussed above).  Code 7805 requires limitation of function and such is not shown (also discussed above).  Consequently, a compensable rating under Codes 7801-7805 as in effect since October 23, 2008 is not warranted.  38 C.F.R. § 4.118 (effective October 23, 2008).

In summary, the  manifestations of the Veteran's bilateral tinea pedis do not meet or approximate (and are not shown to at any time during the appeal period have met or approximated) any applicable schedular criteria for a compensable rating for such disability.  Consequently, a schedular compensable rating is not warranted.

Referral of this claim for an extraschedular rating has been considered.  Whether referral for an extraschedular rating is warranted requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

There is no objective evidence or allegation in the record of symptoms of and/or impairment due to bilateral tinea pedis not encompassed by the criteria for the 0 percent rating assigned.  Therefore, the schedular criteria are not inadequate.  Accordingly, referral for extraschedular consideration is not warranted.  Finally, as there are no functional limitations related to the bilateral tinea pedis have been reported, the matter of a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).
The preponderance of the evidence is against the Veteran's claim; accordingly, the benefit of the doubt doctrine does not apply.  The claim must be denied.

B. PTSD

PTSD is rated under the General Rating Formula for Mental Disorders.  A 10 percent evaluation is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Code 9411.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores for his PTSD.  Scores ranging from 61 t0 70 reflect mild symptoms (e.g., depressed mood and some insomnia) OR some difficulty in social, occupational or school functioning (e.g., occasional truancy or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms(e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or co-workers.  Lesser scores reflect increasingly more severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 4th Edition (DSM-IV) for rating purposes].

Rating Prior to September 8, 2009

Prior to September 8, 2009 (and from the effective date of the grant of service connection in 2006), the Veteran's PTSD symptomatology is not shown to more nearly approximate the criteria for a 30 percent rating.  The evidence during this period consists primarily of the report of a March 2008 VA PTSD examination; by his own account during this time the Veteran was not receiving treatment for PTSD, and had not seen a therapist since 2003.

The March 2008 VA PTSD examiner specifically stated that the Veteran did not manifest occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal); that there was no reduced reliability and productivity due to PTSD symptoms; and that PTSD signs and symptoms did not result in deficiencies in the areas of judgment, thinking, family relations, work, mood or school.

The examiner opined that the Veteran's symptoms were "general overall moodiness and some detachment from others in the form of not socializing, but in general his functional impairment seems mild at most."  The examiner noted that the Veteran had retired due to physical, not psychological problems.  The only social impairment noted was that the Veteran did not socialize much.  The examiner was clear that the Veteran otherwise "has good relationships with family [wife, children, siblings] . . . and keeps in touch with friends."  The examiner noted that the Veteran was not currently seeking treatment for a mental disorder; he was clean, neatly groomed, and appropriately dressed; he did not have panic attacks; and he had normal memory.  The Veteran did have sleep impairment, but the examiner was clear that this impairment was due to feet, back, and head pain, and not due to psychological problems.  The GAF was 65.  This score reflects mild symptoms, but that the individual generally is functioning pretty well and has some meaningful interpersonal relationships.  The score is consistent with the schedular (10 percent) rating assigned, and does not provide a separate basis for the assignment of an increased rating.  In May 2009 the Veteran sought treatment for PTSD with complaints of depression and poor sleep due to leg pain, and requested medication.  He was started on Zoloft.  While the start of medication suggests some worsening, the reported/noted complaints continue to reflect no more than a mile level of mental disability severity

The preponderance of the evidence is against a higher schedular rating for this period as the findings with respect to the severity of the Veteran's PTSD do not warrant a 30 percent (or higher) rating when all the manifestations shown are considered.  See Mauerhan, 16 Vet. App. 436.

Regarding the possibility of referral for extraschedular consideration, the first element of Thun is not met as the manifestations of PTSD shown during this period, moodiness and detachment from others, are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  For these reasons, referral of the case for extra-schedular consideration is not in order.

Rating from September 8, 2009 until December 16, 2010

As is noted above, the rating assigned for this period of time is 30 percent.  The focus is on whether manifestations of the PTSD meet or approximate the criteria for a 50 percent (or higher) rating.

A September 2009 VA examination report notes that the Veteran was taking an anti-depressant medication and attending group therapy.  (The examiner was the same psychologist who had evaluated the Veteran in 2008. ) While it was noted that the Veteran's symptoms had increased, from mild to moderate (providing the basis for the increase in the rating to 30 percent), the examiner specifically found that there was no reduced reliability and productivity due to PTSD symptoms.  As far as the listed symptoms in the rating schedule for the 50 percent rating, flat affect and dysphoric mood were noted on examination.  His PTSD did not satisfy the other criteria as the Veteran's speech was spontaneous, clear, and coherent; he did not have panic attacks; and his memory was normal.  As to judgment, it was noted that he understood the outcome of his behavior, and his thought process was linear.  

With respect to difficulty in establishing and maintaining effective work and social relationships, the Veteran reported that he was written up for rudeness five times in the last five years he had worked (which significantly was prior to this evaluation period, as it had been noted on March 2008 examination that he was retired) because he became intolerant of the public.  He also reported that his marriage would be better if he did not have PTSD on his mind.  The examiner noted that "PTSD is responsible for the hyper focus on war related thoughts which can cause family distancing, lack of tolerance for others which can cause rudeness at work and in the family."  The examiner also noted that the Veteran's depressive symptoms were due to both PTSD and physical problems but that "the percentage that each plays in producing the depression cannot be determined without resorting to speculation."  Accordingly, all depression symptomatology will be attributed to his PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (observing that when it is not possible to separate the effects of a service-connected condition and a nonservice-connected condition, the provisions of 38 C.F.R. § 3.102 mandates that reasonable doubt on any issue was to be resolved in the Veteran's favor, and that all signs and symptoms be attributed to the service-connected condition).  The GAF score assigned was 55 (which reflects moderate mental impairment, consistent with 30 percent rating assigned).  See DSM-IV; see also 38 C.F.R. § 4.120, General Rating Formula for Rating Mental Disorders.  Given the Veteran's symptoms of flat affect, sleep disturbances, depression, and hyper focus on war related thoughts causing family distance and lack of tolerance for others, the VA examiner found the Veteran had moderate symptoms of PTSD.  

An August 2010 VA treatment record noted that the Veteran's symptoms of depression were controlled and that he was not adherent to Zoloft-he took the medication on an as needed basis.

Given that the 2009 examiner described the Veteran's PTSD as moderate and did not endorse criteria for the next higher, 50 percent, rating, and given that over this period the Veteran's reliance on anti-depressant medication for control of PTSD symptoms decreased, viewing the evidence of record in its entirety, the Board finds that the preponderance of the evidence is against a finding that the criteria for a 50 percent rating are met (or approximated).  
Regarding whether the disability picture for this period of time warrants referral for consideration of an extraschedular rating, the Board finds that the first element of Thun is not met.  Manifestations of PTSD during this period:  flat affect, sleep disturbances, depression, and hyper focus on war related thoughts causing family distancing and lack of tolerance for others, are contemplated by the schedular criteria; therefore, those criteria are not inadequate.  Consequently, referral of this matter for extraschedular consideration is not in order.

The preponderance of the evidence is against a rating in excess of 30 percent for this period of time when all the manifestations are considered.  See Mauerhan, 16 Vet. App. 436.

Rating from December 16, 2010

As is noted above, the rating assigned for this period of time is 50 percent.  The focus therefore is on whether manifestations of PTSD warrant a 70 percent (or higher) rating.

The evidence pertaining to the severity of the Veteran's PTSD does not show that at any time since December 16, 2010, manifestations of the disability have met (or approximated) the criteria for a 70 percent, or higher, rating.  A December 2010 VA examination report notes that the Veteran did not have suicidal thoughts; that he did not have obsessive/ritualistic behavior; that he did not have a problem with the activities of daily living; that his speech was unremarkable; that he had fair impulse control; that he was oriented to time, place, and person; that he was able to maintain personal hygiene; and that his memory was normal.  In other words, his PTSD symptoms did not include most of the criteria listed for the 70 percent rating.  While the Veteran did have impairment such as difficulty sleeping, stress, nightmares, and flashbacks, the examination report also notes that he described his family as "close," indicated he keeps in touch with friends over the phone and feels his relationship with them is "good," has a supportive family and friend network, and likes to ride his bike and attends minimal social functions.

The GAF score assigned was 53 (reflecting moderate symptoms and providing no separate basis for a rating in excess of 50 percent).  

VA outpatient treatment records and the 2010 VA examination report show the Veteran attended group therapy session and took anti-depressant medication.  A February 2011 VA treatment record notes that the Veteran's symptoms of depression were controlled and that he was not adherent to Zoloft-he only took the medication on an as needed basis.

In viewing the evidence of record in its entirety, the Board finds that at no time during the evaluation period is the Veteran's PTSD disability picture presented consistent with (or approximates) the schedular criteria for a 70 percent (or higher) rating.

Regarding the potential for referral of the PTSD disability picture presented during this period for consideration of an extraschedular rating the Board finds that the first element of Thun is not met; the manifestations of PTSD during this period:  flat affect, sleep disturbances, depression, difficulty concentrating, and feelings of detachment and estrangement from others are entirely contemplated by criteria for the 50 percent schedular rating assigned.  Therefore, those criteria are not inadequate, and referral of the case for extra-schedular consideration is not in order.

The preponderance of the evidence is against a rating in excess of 50 percent for this period of time when all the manifestations are considered.  See Mauerhan, 16 Vet. App. 436.  Accordingly, the claim for increase must be denied.


ORDER

The appeal to reopen a claim of service connection for a left knee disorder is granted.  

Service connection for a headache disorder is denied.

A compensable rating for bilateral tinea pedis is denied.

Ratings for PTSD in excess of 10 percent prior to September 8, 2009; in excess of 30 percent from September 8, 2009 to December 16, 2010; and/or in excess of 50 percent from December 16, 2010 are denied.


REMAND

As the claim of service connection for a left knee disability is reopened, the analysis proceeds to de novo review of such claim.  

A remand for a VA examination to secure a nexus opinion concerning whether there is a nexus between the Veteran's current left knee disorder and his active service is necessary.  The Veteran contends that he injured his left knee in combat during service and that his left knee injury resulted in his current left knee disorder.

As the Veteran served in combat, his lay statements are sufficient to show the occurrence of a combat-related injury.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Board finds no reason to question his accounts.  Postservice VA and private treatment records show treatment for left knee pain, and now a diagnosis of osteoarthritis/degenerative changes of the left knee.  Given the conceded occurrence of a combat-related left knee injury, the current diagnosis of left knee arthritis, and that there is no evidence of an intercurrent left knee injury, a VA examination to determine whether there is a nexus between the current left knee disability and the left knee injury in service is necessary.

Accordingly, the case is REMANDED for the following:

1.  Any (and all) VA treatment records (specifically including those generated since February 2011 at the Memphis South Clinic (CBOC)) should be secured and associated with the claims folders.

2.  Thereafter, arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of any current left knee disorder (to include traumatic arthritis), and specifically whether such is related to his conceded left knee injury in service.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed appropriate should be completed.   .

Based on a examination and interview of the Veteran and review of the claims file, the examiner should prepare an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) each left knee disability entity shown.  

(b) Please identify the most likely etiology for each left knee disability entity diagnosed, and specifically opine whether such is at least as likely as not (a 50 percent or better probability) related to the Veteran's conceded left knee injury in service incurred when he jumped from a truck while firing a gun in combat?

The examiner is asked to explain the rationale for all opinions.  If the opinion is to the effect that the Veteran's current left knee disability is unrelated to the injury in service, the explanation should include some discussion of the etiology deemed more likely (and why that is so).

4. The RO should then readjudicate de novo the claim of service connection for a left knee disorder.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond before the claims files are returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


